                                            vSDt, SONY
                                            DOCUMEt~T
UNITED STATES DISTRICT COURT                ELECTR 'JNICALL Y FILED
SOUTHERN DISTRICT OF NEW YORK               DOC# _ _---,,-~- ~-rn
                                                       J.,.. - - ~ ~
                                            DA fE FILED: __

MICHAEL ANDREWS,

                        Plaintiff,          19cv4095 (JGK)

              - against -                   ORDER

COMMISSIONER OF SOCIAL SECURITY

                        Defendant.

JOHN G. KOELTL, District Judge:

     The defendant having confessed error, the defendant moved

to reverse. the decision of the Commissioner and to remand this

case to the Social Security Administration. It is ordered that

the Commissioner's decision is reversed and the matter is

remanded for further administrative proceedings pursuant to the

fourth sentence of 42 U.S.C. § 405(g). The Clerk is directed to

enter judgment remanding this case to the Social Security

Administration and to close this case.

SO ORDERED.

Dated:    New York, New York
          January 6, 2020
                                          John G. Koeltl
                                          States District Judge
